DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Furuta et al. (US 8475948).
With regard to claims 1 and 11, Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon.  While the reference does not specifically disclose “a graded interface between the interface layer and the carbon overcoat…including carbon atoms chemically-bound to a material of the interface layer”, this feature is inherently met by Furuta et al.  The portions of Furuta’s adiabatic layer and DLC protective layer that are in contact with one another read on the claimed “graded interface.”  One of ordinary skill in the art would understand that there would necessarily be van der Waals bonding forces between the atoms/molecules of the adiabatic and DLC layers of Furuta. It is noted that the claims do not particularly limit the type of bonding present between the layers.  

With regard to claims 5 and 15, the thickness of the adiabatic layer is 0.5-5 nm (see Table 1).
With regard to claim 7, the refractive index of the adiabatic layer is set to 1.450
With regard to claims 2-3, 6,  and 12 -13, Furuta et al. discloses forming a Al2O3-SiO2 adiabatic layer by sputtering with O2 gas used as the background gas (see col. 6, lines 28-35).   This reads on the interface layer of claims 2 and 12.  The limitation of claim 6 directed to variation of at least one sputtering parameter is a process limitation in an article claim and does not impart any additional composition or structural features to the claimed magnetic recording medium.  Therefore, the claim is anticipated by Furuta et al. for the reasons set forth above.       
It has been held that “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.“ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
When there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 8475948).
Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer formed from TiO2 corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon.  
With regard to claims 7-9 and 17-18, Furuta et al. does not disclose the refractive indices or the extinction coefficients of the interface layer or carbon overcoat layer as claimed.  However, the reference does teach that these parameters affect heat flow and light transmission and absorption in the heat assisted recording medium and therefore, are considered to be result effective variable (see col. 3, line 53 to col. 4, line 41 and Table 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal RI and extinction coefficients for the adiabatic and DLC layers taught by Furuta et al. in order to reduce thermal transmission to the DLC and lubricant layers and prevent degradation of these layers (See col. 1, line 50 to col. 2, line 47) 
With regard to claim 16, Furuta et al. does not disclose the claimed step of varying “one or more parameters associated with the depositing of the interface layer during the depositing of the interface layer, it is the Examiner’s contention that one of ordinary skill in the art would expect some minimal amount of variation in sputtering properties to be within the bounds of the disclosed sputtering deposition process.  Even very minor fluctuations in temperature or gas pressure during the sputtering of the adiabatic layer taught by Furuta et al. would read on the claimed step of varying parameters.  It is noted that the claim states that the parameters “including” deposition temperature, gas concentration, .

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 8475948) in view of Bhatia et al. (US 2013/0163117).
Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer formed from TiO2 corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon.  The reference teaches all of the features of the claimed invention, as detailed above but is silent with regard to a graded interface and chemical bonding between carbon atoms of the overcoat and adiabatic layer.
Bhatia et al. is directed to protective layer formation in magnetic recording applications.  The reference teaches that the concept of intermixing between layers via deposition was known in the art to improve film adhesion (see para [0031]).  Bhatia teaches a process of bombarding an interlayer deposited on a magnetic recording layer (see para [0042]) with C ions followed by deposition of a DLC layer in order to achieve improved wear resistance (see para [0044]-[0045]).  The reference teaches using an interlayer containing Si or Ti and compounds thereof. The Si or Ti in the interlayer then form carbides (i.e., covalent bonds) when treated with carbon ion bombardment (see para [0041].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat the SiO2 or TiO2 adiabatic layer taught by Furuta et al. with a C ion bombardment process, as taught by Bhatia et al., prior to deposition of a DLC layer in order to improve the wear resistance of the recording medium.  
With regard to claims 4 and 14, Furuta et al disclosed the use of a small group of oxides that include TiO2 for forming the adiabatic layer (see col. 2, lines 55-58).  
With regard to claims 5 and 15, the thickness of the adiabatic layer is 0.5-5 nm (see Table 1).

With regard to claims 2-3, 6, 12 -13, and 16 Furuta et al. discloses forming a Al2O3-SiO2 adiabatic layer by sputtering with O2 gas used as the background gas (see col. 6, lines 28-35).   This reads on the interface layer of claims 2-3 and 12-13.  
The limitations of claims 6 and 16 are directed to variation of at least one parameter associated with deposition of the interlayer. The combination of Furuta in view of Bhatia suggests at least the variation in the material composition used for the interface layer (i.e., the adiabatic layer of Furuta would have a variation in composition after being subjected to ion bombardment process as suggested by Bhatia ).
With regard to claims 7-9 and 17-18, Furuta et al. does not disclose the refractive indices or the extinction coefficients of the interface layer or carbon overcoat layer as claimed.  However, the reference does teach that these parameters affect heat flow and light transmission and absorption in the heat assisted recording medium and therefore, are considered to be result effective variable (see col. 3, line 53 to col. 4, line 41 and Table 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal RI and extinction coefficients for the adiabatic and DLC layers taught by Furuta et al. in order to reduce thermal transmission to the DLC and lubricant layers and prevent degradation of these layers (See col. 1, line 50 to col. 2, line 47) 
With regard to claim 10, the Examiner has interpreted the term “inter-penetrate” as requiring some amount of mixing between the interface and carbon layers.  The combination of Furuta et al. in view of Bhatia et al. suggests a structure that would have mixing between the two layers and thus, reads on claim 10.  


Response to Arguments
9.	Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive.
Applicant argues that the prior art to Furuta and Bhatia fail to teach or suggest the newly added claim limitations requiring a “graded interface including carbon atoms chemically-bound to a material of the interface layer.”
	It is noted that the claims do not particularly limit the nature of the chemical bonding between layers (i.e, the claims are not limited to the formation of carbides as described in the specification at paragraph [0035]).  Thus, all types of chemical bonding would fall within the scope of the claim, including van der waals forces between adjacent atoms/molecules of the adiabatic and DLC layers taught by Furuta.  Furthermore, Bhatia teaches that formation of carbides in between protective layers in a magnetic recording medium was known in the art for improving wear resistance.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 9-1 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Holly Rickman/Primary Examiner, Art Unit 1785